Citation Nr: 0704522	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  99-04 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from May 1975 to July 1982.  
He also had periods of reserve service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in Washington, D.C. in May 
2005.  A transcript of said hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  A low back disability was not manifested during service 
and is not otherwise related to service.

2.  The veteran does not have a right hip disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  A right hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of entitlement to service connection for a low 
back disability and a right hip disability.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claims.  In a VCAA letter of October 2003 
the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The VCAA notice did not predate the rating decision.  
However, the October 2003 notice was adequate and a 
supplemental statement of the case was issued subsequent to 
the notice which constituted subsequent process.  No 
prejudice has been claimed as a result of the timing of the 
notice.  Moreover, the essential fairness of the adjudication 
process was not affected.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in October 2003 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  A Travel Board 
hearing were conducted.  The veteran was afforded a VA 
examination.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2006).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Low Back Disorder

A February 1987 service medical record notes complaints of 
having back pain while lifting 20-pound boxes.  The 
assessment was sprain, intercostals muscle, 6th interspace.  
Service medical records are otherwise silent for any 
complaints of or treatment for problems with the lower back.  
In all of the periodical physicals of record during his 
active duty time and his reserve time, the veteran's spine 
was noted as normal.   

A VA examination report of August 1997 notes that the veteran 
reported he injured his low back in 1989 while lifting boxes.  
Physical examination noted no tenderness to percussion over 
the spine.  No postural abnormalities, no fixed deformities.  
Musculature was symmetrical.  There was no spasm.  A 
diagnosis of persistent low back pain, diagnosis of sprain, 
was noted.  

By letter dated in April 2000, the appellant's private 
physician noted the appellant's history of parachute jumping 
during service with repeated injury to the spine and hips. 
Spine range of motion was noted to be limited. The diagnosis 
was degenerative joint disease with rheumatoid arthritis.

Private medical records of May 2000 note that the veteran 
complained of low back pain.  Physical examination revealed 
no gross postural deformity, kyphosis, scoliosis, pelvic 
list, waistline asymmetry, or change in lumbar lordosis.  
There was grade I lumbar paravertebral muscle spasm with 
interspinous tenderness between L4-L5 and L5-S1.  There was 
no tenderness over the sacroiliac joint, sciatic notch or 
popliteal fossa.  An assessment of lower back strain was 
entered.
In correspondence received in August 2001, T. E. stated that 
he attended a drill instructor course with the appellant in 
September 1995.  He added that during the training, he 
witnessed the appellant "come across a back injury that 
limited his mobility."

By letter dated in July 2001, J. D. stated that he served on 
ACDUTRA with the appellant. He added that he witnessed the 
appellant pass out form a sanding position and fall backwards 
on to the hard top.  He noted that the appellant's body shook 
violently on the ground, and subsequently was taken by 
ambulance.

Private medical records of January 2001 note that the veteran 
had pain to percussion in the back.  X-ray films of the 
lumbar spine were normal.

A report of magnetic resonance imaging (MRI) of the lumbar 
spine, dated in January 2002, shows diagnoses of small left 
lateral disc bulge and annular tear at L4-5 without 
impingement on the adjacent nerve root and small central disc 
bulging annular tear at L5-S1, without impingement on the 
thecal sac or nerve roots.  A July 2003 private record of 
treatment shows a diagnosis of right hip trochanteric 
bursitis.  

At the May 2005 Travel Board hearing the veteran testified 
that he injured his back on February 1987 and again in 1995.  
More specifically, he stated that he hurt his back in 
February 1987 moving boxes out of warehouse.  He added that 
during training at drill instructor academy in 1995, he 
participated in a squad race in which he carried his buddy on 
his back and twisted his back.  

VA examination of August 2005 notes that the veteran claimed 
to have injured his back while in service once in February 
1987 while lifting boxes and another time in 1995 when 
carrying another soldier on his back during a drill 
competition.  On physical examination his back was painful 
when bending down, and when lifting heavy weights and 
prolonged sitting.  The veteran stated he felt numbness along 
the side of his thigh.  The veteran stated he retired from 
the Post Office in 2000 due to several injuries including to 
his back.  X-ray of the lumbar spine was normal.

VA examination report of August 2006 notes that the examiner 
opined that "[t]he relationship of his hip and his back 
through military is speculative."

After a careful review of the evidence of record, the Board 
finds that the evidence is against a finding of service 
connection for a low back disability.

A review of the evidence of record shows that while the 
veteran has been noted to have a disability of the lower 
back, anular tears at L4-5 and L5-S1 with a small herniated 
lateral disc at L4-5 and a central disc at L5-S1 without 
impingement of the nerve root, there is no competent evidence 
of record correlating the veteran's disability to service.  
The competent evidence of record establishes that the 
veteran's low back disability is not related to service.  In 
August 2006 the VA examiner opined that "[t]he relationship 
of [the veteran's] back through military is speculative."  
The Board understands the examiner to state that to answer 
the question of service connection he would have to resort to 
speculation.  Therefore, there is no evidence of a nexus to 
service.  The Board finds the opinion of the VA examiner to 
be the most probative and of highest weight.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  The VA expert had the 
veteran's claims files available for review and had the 
opportunity to examine the veteran.  The VA examiner's 
opinion stands uncontradicted by any other evidence of 
record.  Therefore, a nexus to service has not been 
established.  

The only evidence of record of a nexus between the veteran's 
low back disability and service are his own assertions.  The 
Board notes that the appellant is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno, 6 Vet. App at 470.  

However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

The Board finds that service connection is not warranted as 
there is no competent evidence of record linking the 
veteran's low back disability to service.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  Gilbert v. Derwinski, supra.  The veteran's 
claim is denied.

Right Hip Disorder

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

After a careful review of the evidence of record the Board 
finds that the evidence is against a finding of service 
connection for a right hip disorder.  The Board finds that 
the evidence of record does not establish a current 
disability of the right hip.  

At the May 2005 Travel Board hearing, the appellant testified 
that he has a right hip disorder as a result of a right 
hip/pelvis injury he sustained on May 30, 1987 during a 
training operation.  Service records reflect that the 
appellant participated in the unit airborne operation 
conduction on May 30, 1987.  A treatment record, dated May 
30, 1987, notes that the appellant had a fall during a 
parachute landing and that his right pelvis had hit a rock 
upon landing.  

On VA examination in 1997, he stated that he had had hip pain 
since that time.  Physical examination noted that the veteran 
claimed tenderness to palpation over the right hip.  There 
was no swelling or deformities.  The right hip seemed to 
rotate freely.  A diagnosis of persistent right hip pain 
after trauma.  Diagnosis of bruise, was entered.

VA outpatient treatment records dated between September 1999 
and October 2000 show that the veteran was treated for right 
hip pain.  No diagnosis regarding the right hip was provided.  

Private medical record of January 2002 notes that the veteran 
had no pain on motion of his hips.  X-ray films of his hips 
showed mild joint space narrowing.

Private medical record of October 2002 notes that the veteran 
complained of localized tenderness to the right trochanteric 
region.  He reported he had been experiencing pain for the 
last 8-9 months. An assessment of trochanteric bursitis, 
right hip, was entered.  

A July 2003 private record of treatment shows a diagnosis of 
right hip trochanteric bursitis.

At a VA examination of August 2005 the veteran's hip was 
noted to hurt with repetitive movement but was not unstable.  
The veteran reported that his hip did not swell, was not 
weak, and did not fatigue easily, however, it was painful 
with movement.  Examination revealed flexion reduced to 100 
degrees by the presence of pain; abduction was 20 degrees, 
adduction 20 degrees, all reduced by pain.  There was no 
crepitus or swelling in the joint.  There was a questionable 
area of decreased sensation and touch along the lateral 
aspect of the right thigh.  X-rays of the hip were normal.  

A VA examination dated in August 2006 noted that no diagnosis 
had been established for the veteran's right hip.  The 
veteran still reported recurrent right hip non-debilitating 
pain.  Upon examination it was noted that there was no 
tenderness on the hip to palpation and no swelling or 
deformity.  Range of motion was flexion to 60 degrees, 
extension to 40 degrees, abduction t 60 degrees, adduction to 
30 degrees, external rotation to 30 degrees and internal 
rotation to 20 degrees.  There was pain with flexion.  There 
as no weakness, fatigability, decreased endurance or 
incoordination noted.  The examiner entered a diagnosis of 
"[n]o diagnosis has been established for the right hip."  
He further noted that "[t]he relationship of [the veteran's] 
hip . . . through military service is speculative."

The Board notes that although the veteran may have previously 
been diagnosed with right hip trochanteric bursitis, the 
competent medical evidence of record shows that the veteran 
has no current right hip disability.  At the VA examinations 
of August 2005 and 2006 the examiner noted that there was no 
diagnosis regarding the veteran's hip.  In fact, X-rays of 
August 2005 of the right hip were normal.  At most, the 
veteran currently suffers from pain on the right hip.  
However, service connection cannot be granted for pain unless 
there is an actual diagnosis of a disease and a disability.  
The Federal Circuit has addressed the issue of pain without 
underlying disease or injury.  For veterans, basic 
entitlement to disability compensation derives from two 
statutes, 38 C.F.R. §§ 1110 and 1131--the former relating to 
wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the following words: "For 
disability resulting from personal injury suffered or disease 
contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 
1131 (2006).  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d (Fed. Cir. 
2001).

In alternative, if we accept the assessment of trochanteric 
bursitis as indicative of disease and disability, there 
remains no competent evidence linking the diagnosis to 
service.  The Board again notes that when seen in October 
2002, the veteran indicated that he had an 8-9 month history 
of pain, rather than a history dating to periods of service.  
His own statement against interest establishes a lack of 
continuity since service.

As there is no current disability of the hip due to an 
identified disease or injury, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a right hip disorder, and there is no doubt to 
be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disorder is denied.

Service connection for a right hip disorder is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


